ITEMID: 001-5496
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: JANKOVIĆ v. CROATIA
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant is a Croatian citizen, born in 1934 and living in Pula, Croatia. He is represented before the Court by Mr Vladimir Rubčić, a lawyer practising in Zagreb (Croatia). The respondent Government are represented by their Agent, Mrs Lidija Lukina-Karajković.
A.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant served in the Yugoslav People’s Army and in 1987 retired from service. His military pension was assessed to 85% of his average wage, according to his rank and years of service and was paid from the Federal Pension Fund. The payments terminated in December 1991, following the dissolution of the Federal Republic of Yugoslavia.
However, on 12 December 1992, the Croatian Social Security Fund, Pula Office, assessed the applicant’s pension, as from 1 October 1992, to 63,22 % of the amount he had received until December 1991. The applicant appealed against that decision and after his appeal was dismissed, instituted administrative proceedings with the Administrative Court, which dismissed the applicant’s claim on 26 May 1993.
According to the Government, in January 1993 the pensions of the former Yugoslav People’s Army officers have been increased by 15,47 %, and ever since the real amount of those pensions has been 73 % of what they amounted to in December 1991. Furthermore, the Government claim that as from 1 January 1992 the pensions in question had been adjusted in the same way as those of all other categories of pensioners, i.e., to take into account an increase of salaries in Croatia and as from 1 January 1997 to take into account an increase in living expenses.
On 19 November 1993 the applicant lodged a constitutional complaint claiming that the decisions of the administrative bodies and the Administrative Court violated his constitutional rights. On 22 November 1993 the Constitutional Court informed the applicant that his constitutional complaint had been registered. On 27 November 1995 and 3 February 1997 the applicant requested that the Constitutional Court proceed with his case. He received no reply.
On 17 March 1999 the Constitutional Court dismissed the applicant’s complaint.
B. Relevant domestic law
Article 30 of the 1991 Constitutional Act on the Constitutional Court (Ustavni zakon o Ustavnom sudu) provides as follows
<Original>
“Odlukom kojom se usvaja tužba ukida se osporeni akt kojim je povrijeđeno ustavno pravo i vraća nadležnom organu na ponovni postupak.”
<Translation>
“By the decision granting a claim, the impugned decision that violated a constitutional right is quashed and the case is remitted to the competent body for retrial.”
